PER CURIAM.
On motion to recall the mandate and award interest, it appearing that among the errors assigned for consideration of this court is the failure of the District Court to award interest in addition to damages for appellee’s breach of its contract of employment of appellants;
And it further appearing that the contract found by this court is a simple contract upon which the damages are calculable by a mathematical process;
And it further appearing that the opinion and decree of this court failed,to award such interest and that the mandate, following the decree, makes no provision for interest ;
And it thus appearing that the question of interest is still undecided and hence still before it;
Now therefore, it is hereby ordered that the mandate is recalled and that the decree be amended to award interest on the damages to be found by the lower court at a rate of six per cent, per annum, the rate of interest upon judgments in the State of Washington. Rem.Rev.Stat. § 7299.